UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1951


OTIS A. KASHIF,

                  Plaintiff - Appellant,

          v.

AMERIGROUP CORPORATION,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:10-cv-00239-MSD-FBS)


Submitted:   December 20, 2011              Decided:   December 22, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Otis A. Kashif, Appellant Pro Se. William McCardell Furr, Bryan
C. R. Skeen, WILLCOX & SAVAGE, PC, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Otis    A.   Kashif     appeals   the    district     court’s    order

dismissing his age-based employment discrimination claim.                      We

have     reviewed   the        record   and   find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Kashif v. Amerigroup Corp., No. 2:10-cv-00239-MSD-FBS

(E.D. Va. Aug. 1, 2011).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the    court   and   argument    would    not   aid   the

decisional process.



                                                                         AFFIRMED




                                         2